Citation Nr: 0113871	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed a 50 percent rating for 
PTSD.  A September 2000 rating action increased the 
evaluation to 70 percent from May 1999, the date of receipt 
of his claim.
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained by the RO.

2. The competent evidence reveals that the veteran's PTSD is 
manifested by sleep impairment; suicidal ideation; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and an impairment in the 
ability to establish and maintain effective relationships.

3. The competent evidence does not show total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to place; memory loss for names 
of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Part 4, Diagnostic Code 
(DC) 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran is seeking an increased rating for his PTSD, 
claiming that it should be rated at least 80 percent 
disabling.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.

The Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and was given notice of the 
information, including medical evidence, necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The veteran has had 
several VA examinations for PTSD, and all treatment records 
that have been identified have been obtained. Therefore, the 
Board finds that he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384  (1993).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records show that he was 
admitted to a field hospital in August 1966 under heavy 
sedation after being involved in an attack where a Vietnamese 
woman and child were killed.  The veteran has also described 
seeing a friend killed by a grenade and having to carry the 
remains to the helicopter for evacuation.  The veteran was 
hospitalized for what was first called an anxiety disorder 
but the diagnosis was later changed to combat fatigue.  After 
treatment, the veteran returned to active duty.

The veteran filed a claims seeking service connection for 
PTSD in 1985 and 1990 but did not appear for an examination 
and the claims were not rated.  In October 1996, the veteran 
again filed a claim seeking service connection for PTSD.  A 
May 1997 VA examination revealed that the veteran was having 
difficulty sleeping, was having difficulty with interpersonal 
relationships, has exhibited startle reflex and feelings that 
he is back in Vietnam.  He indicated that he had not sought 
treatment for his problems.  He did go to a Vet Center 
briefly for counseling and took over the counter medications.  
He reported becoming easily angry.  The examiner provided a 
diagnosis of PTSD and a GAF score of 55 which indicates 
moderate symptoms or moderate impairment in social, 
occupational, or school functioning.

The veteran's PTSD was rated as 30 percent disabling in a 
rating decision dated in August 1997.

In April 1998, the veteran filed a claim seeking an increase 
in the disability evaluation for his PTSD.

In June 1998, the appellant underwent a VA examination for 
PTSD.  The appellant reported difficulty sleeping, difficulty 
with interpersonal relationships, difficulty working more 
than 10-15 hours a week because he doesn't like being around 
people, irritability, and poor anger management.  He was 
casually dressed, well-groomed, and well-oriented.  There was 
no evidence of suicidal ideation, memory impairment, or 
psychosis.  The examiner assigned a GAF score of 45, which 
indicates serious symptoms, or serious impairment in social, 
occupational, or school functioning.

Based on this evidence, the RO granted an increased 
disability rating to 50 percent for the veteran's PTSD, 
effective April 8, 1998.

In May 1999, the veteran again filed a claim seeking an 
increase in the disability rating for his PTSD.

In August 1999 the veteran underwent a VA examination for 
PTSD.  The examiner noted the veteran was working about 3 
days per week at jobs he could do alone because he disliked 
being around others.  The veteran does not eat out, shop, or 
spend time with others.  He does not attend church or 
socialize with friends.  He denied being violent but did 
acknowledge difficulty controlling his anger.  The veteran 
reported difficulty sleeping, nightmares, flashbacks, and 
intrusive combat memories.  The veteran was experiencing 
persistent exaggerated startle response, irritability, 
concentration impairment, hypervigilance and sleep 
disturbance.  The veteran's speech was normal, there was no 
evidence of delusions, hallucinations, or suicidal ideation.  
He did show a short-term memory loss consistent with PTSD.  
The veteran's judgment and insight were fair.  The examiner 
found that overall, the veteran's symptoms had not changed 
from 1998 and assigned a GAF score of 45.  It was estimated 
that the degree of impairment from PTSD was unchanged over 
the past year.  

The RO confirmed and continued the veteran's disability 
rating for PTSD at 50 percent.

The veteran appealed and submitted additional evidence.  The 
veteran's wife gave a statement in October 1999 where she 
indicated that the veteran has not been working and has 
become violent at times and has severe difficulty controlling 
his anger.  She stated that the veteran does neglect his 
appearance and has talked about suicide.  She repeated this 
testimony on a VA form 21-4138 dated in November 1999, where 
she again indicated that the veteran has exhibited violence 
and is unable to work or relate to other people.  A May 2000 
statement from her indicates that the veteran has attempted 
suicide.

VA outpatient treatment notes from May 1999 indicate that the 
veteran's PTSD symptoms are worsening.  A VA PTSD screening 
report in November 1999 indicated the veteran was exhibiting 
passive suicidal ideation, indicating that he thought about 
death approximately 4 times a week and "not caring whether 
he lived or died".   Both the veteran and his wife indicated 
instances of extreme anger on the part of the veteran 
including shoving and throwing things at his wife.

A March 10, 2000 VA PTSD examination indicated a normal 
appearance, normal speech, and behavior.  His dress and 
hygiene were adequate.  There was no indication of homicidal 
or suicidal ideation, and no disturbance of mood or thought 
processes.  The veteran did report difficulty sleeping, 
having flashbacks, nightmares, decreased energy, frequent 
headaches, and a loss of interest in his surroundings.  The 
veteran was oriented to place and time, his memory was 
intact, his judgment and insight were adequate.  The 
diagnosis was moderate PTSD.  

A June 2000 VA examination report noted a diagnosis of 
moderate PTSD and indicated that the GAF was 45.  It was 
added that symptoms of the disorder severely affect the 
veteran.  

Based on the above evidence, the RO granted an increase to 70 
percent for the veteran's PTSD, effective May 25, 1999.  
Because this is not the highest possible rating, this appeal 
continued.

III.  Analysis

The veteran contends, in essence, that a disability rating in 
excess of 70 percent is warranted for his service-connected 
PTSD.

A 70 percent disability rating is warranted for PTSD when 
there are "deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.".  38 C.F.R. § 4.130, DC 
9411 (2000).

A higher rating, of 100 percent, requires disability more 
closely reflecting "gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name."  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 70 percent is not 
warranted.  The veteran is experiencing difficulty with work 
and social and family relationships.  Despite his denials to 
the examiners, the Board finds credible evidence that the 
veteran has expressed suicidal ideation.  His wife's 
statements, and the November 1999 screening report both 
indicate that the veteran has considered suicide and he 
acknowledges as much to the screening examiner in November 
1999.  The veteran experiences difficulty sleeping, an 
inability to work for more than a few days at a time, and 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  The Board finds the veteran's 
wife's statements regarding his irritability and impaired 
impulse control to be credible.  The GAF score of 45 assigned 
to the veteran represents serious symptoms.  The veteran does 
not exhibit some of the criteria for a 70 percent rating, 
i.e. his speech is logical and coherent, he is not spatially 
disoriented, his appearance and hygiene are at least 
adequate, and he does not exhibit continuous panic or 
depression.  However, considering his relatively low GAF 
score and other psychiatric symptomatology, the criteria for 
a 70 percent evaluation are nearly approximated.

There is no competent evidence however, suggesting that a 100 
percent disability rating is warranted.  There is no gross 
impairment in thought processes or communication.  The 
veteran is able to communicate effectively.  There is no 
evidence of delusions or hallucinations.  While the veteran 
does exhibit impaired impulse control and isolated violence, 
there is no evidence that he poses a persistent danger of 
hurting himself or others.  The veteran is able to maintain 
adequate personal hygiene, the veteran is oriented to time 
and place, and exhibits no substantial memory loss for names 
of close relatives, his own occupation, or his own name.  
While the inability to keep a job is consistent with the GAF 
of 45, the examiners have not suggested that the veteran's 
PTSD provides total industrial impairment.  The criteria for 
a higher rating are not approximated.  

Therefore, the Board finds that the evidence supports a 
disability rating of 70 percent, and no higher, for the 
appellant's service-connected PTSD.





ORDER

Entitlement to a disability rating for PTSD in excess of 70 
percent is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

